     Zachary M. Best, SBN 166035
 1   MOORE LAW FIRM, P.C.
     332 North Second Street
 2   San Jose, California 95112
     Telephone (408) 298-2000
 3   Facsimile (408) 298-6046
     E-mail: service@mission.legal
 4
     Attorney for Plaintiff
 5   Francisca Moralez
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10
11   FRANCISCA MORALEZ,                )                       No. 3:17-cv-06141-JST
                                       )
12                                     )                       STIPULATION GRANTING PLAINTIFF
                 Plaintiff,            )
13                                                             LEAVE TO FILE FIRST AMENDED
                                       )
           vs.                         )                       COMPLAINT; [PROPOSED] ORDER
14                                     )
     CALIFORNIA CHECK CASHING STORES, )
15
     LLC dba CALIFORNIA CHECK CASHING; )
                                       )
16                                     )
                 Defendant.            )
17                                     )
                                       )
18                                     )
19
20          IT IS HEREBY STIPULATED by and between Plaintiff, Francisca Moralez
21   (“Plaintiff”), and Defendant, California Check Cashing Stores, LLC dba California Check
22   Cashing (“Defendant,” and together with Plaintiff, the “Parties”), the parties remaining in this
23   action, through their respective attorneys of record, that Plaintiff may file a First Amended
24   Complaint, a copy of which is attached hereto as Exhibit “A.” This amendment will not modify
25   any date or deadline fixed by the Court’s Scheduling Order dated November 14, 2018 (Dkt.
26   41) pursuant to Fed. R. Civ. P. 16(b)(4), and is not prejudicial to Defendant, the product of
27   undue delay, proposed in bad faith, or futile.
28   //

     STIPULATION GRANTING PLAINTIFF LEAVE TO FILE FIRST AMENDED COMPLAINT; [PROPOSED]
                                          ORDER


                                                      Page 1
 1            IT IS FURTHER STIPULATED that Plaintiff will file her First Amended Complaint
 2   within five (5) calendar days of the Court’s Order permitting such filing, and that Defendant’s
 3   response thereto shall be filed within fourteen (14) days after the First Amended Complaint is
 4   filed.
 5   IT IS SO STIPULATED.
 6   Dated: November 29, 2018                    MOORE LAW FIRM, P.C.
 7
                                                 /s/ Zachary M. Best
 8                                               Zachary M. Best
                                                 Attorney for Plaintiff,
 9                                               Francisca Moralez
10
     Dated: November 29, 2018                    OGLETREE, DEAKINS, NASH, SMOAK &
11
                                                 STEWART, P .C.
12
                                                 /s/ Anthony J. DeCristoforo
13                                               Anthony J. DeCristoforo
14                                               Attorneys for Defendant,
                                                 California Check Cashing Stores, LLC
15                                               dba California Check Cashing
16
17                                  SIGNATURE ATTESTATION
18
     Concurrence in the filing of this document has been obtained from each of the individual(s)
19   whose electronic signature is attributed above.
20                                               /s/ Zachary M. Best
21                                               Zachary M. Best
                                                 Attorney for Plaintiff,
22                                               Francisca Moralez
23
24
25
26
27
28

     STIPULATION GRANTING PLAINTIFF LEAVE TO FILE FIRST AMENDED COMPLAINT; [PROPOSED]
                                          ORDER


                                                 Page 2
 1                                              ORDER
 2
             The Parties having so stipulated and good cause appearing,
 3
             IT IS HEREBY ORDERED that Plaintiff shall file her First Amended Complaint, a
 4
     copy of which was filed with the Parties’ stipulation, within five (5) calendar days of the date
 5
     this Order is filed.
 6
             IT IS FURTHER ORDERED that Defendant’s response thereto shall be filed within
 7
     fourteen (14) days after the First Amended Complaint is filed.
 8
 9
     IT IS SO ORDERED.
10
11
12
     Dated: November 29, 2018
13                                                   United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION GRANTING PLAINTIFF LEAVE TO FILE FIRST AMENDED COMPLAINT; [PROPOSED]
                                          ORDER


                                                 Page 3
